Citation Nr: 9931529	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from April 1954 to April 1957.

This appeal arises from an April 1997 rating decision in 
which the Houston, Texas, Department of Veterans Affairs (VA) 
regional office (RO) confirmed a 10 percent evaluation for 
bilateral pes planus.

The Board of Veterans' Appeals (Board) remanded this case for 
additional development in March 1999.  That development has 
been completed and the claim is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's claim has been obtained.

2.  The veteran's bilateral pes planus is manifested 
principally by weight bearing line over the great toe, 
minimal rotation of the great toe, and complaints of pain 
after use, without objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  His assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992)  
The Board also finds that VA has complied with its obligation 
to assist him with the development of that claim under the 
same code provision.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  But see Powell v. 
West, No. 97-791 (U.S. Vet. App. Sept. 2, 1999) (results on 
the most recent examination are not always controlling).  

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under 
the provisions of that diagnostic code, a 10 percent 
evaluation is provided for moderate bilateral pes planus 
manifested by weight bearing line over or medial to the great 
toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet.  The next higher 
evaluation, 30 percent, is provided for severe bilateral pes 
planus, manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The veteran has been in receipt of a 10 percent evaluation 
since the effective date of the grant of service connection 
for bilateral pes planus, the day following separation from 
service in April 1957.

The veteran has undergone two recent VA examinations to 
determine the severity of his pes planus.  In February 1998, 
he was described as retired and working part time as a 
security guard.  The examiner stated that the veteran 
appeared to be in good condition.  The examiner further 
reported none of the criteria for a 30 percent evaluation 
under Diagnostic Code 5276.  The diagnosis was bilateral 
relaxed pes planus, manifested by mild or moderate deformity, 
which was correctable.  The examiner noted that the veteran 
could dorsiflexor only 10 degrees with 20 degrees being 
normal.  The examiner diagnosed secondary bilateral 
contracture of the gastrocsoleus muscle.  An X-ray 
examination revealed no bony pathology.

On the second examination in May 1999, the veteran reported 
that he had been prescribed orthotics but that they did not 
fit.  He took no medication for his feet.  The weight bearing 
line remained over the great toe with minimal internal 
rotation, There was inversion of the hind foot when he rose 
on his toes.  There was found to be no evidence calluses or 
pain on manipulation.  There was also no spasm, or limitation 
of motion.  Dorsiflexion was to 20 degrees and plantar 
flexion was to 45 degrees.  This range of motion was 
described as normal.  X-rays of the feet again showed no 
evidence of significant osseous abnormalities.

The impression was bilateral, flexible pes planus, which was 
moderately symptomatic.  The examiner commented that there 
was no evidence of weakened motion, excessive fatigability, 
or incoordination.

In April 1999, the RO asked the veteran to furnish 
information as to any treatment he had received for pes 
planus.  He reported no treatment.  In a statement dated in 
July 1999, the veteran reported that he continued to work 
occasionally as a security guard, but that due to his pes 
planus he could not walk or "move physically," and that 
these limitations limited the amount of employment he was 
offered by his employer.  He asserted that he had pain on 
manipulation and use and swelling.

Analysis

There is absolutely no clinical evidence that the veteran 
meets any of the criteria for an increased evaluation for pes 
planus under Diagnostic Code 5276.  Indeed, examiners have 
found that he does not have the symptoms specified for severe 
disability under Diagnostic Code 5276.  He has recently 
asserted that he has pain on manipulation and use.  This 
symptom is one of the criteria for the current 10 percent 
evaluation and would not support a higher evaluation.  
Further, the examiner found in May 1999, that the veteran did 
not have pain on manipulation.  The veteran has also reported 
the presence of swelling.  This symptom is one of the 
criteria for an increased evaluation, but examiners have 
found no indications of swelling.  The Board finds the 
examination reports of the medical experts to be more 
persuasive than the veteran's self report of symptoms.  
Additionally, the Board notes, that not even the veteran has 
reported the presence of most of the manifestations necessary 
for an increased evaluation.

The February 1998 examiner did report some limitation of 
motion in the ankles.  Diagnostic Code 5271, provides for a 
maximum 20 percent evaluation where there is marked 
limitation of motion of the ankle, and a 10 percent 
evaluation where there is moderate limitation of motion.  The 
examiner found that the veteran retained 50 percent of normal 
range of motion in the ankle.  The Board is unable to 
conclude that this represents more than moderate limitation 
of motion.  In any event, the most recent examination showed 
that the veteran had a normal range of motion.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Veterans Appeals (the Court) held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45. 

In addition to finding a normal range of motion on the most 
recent examination, the examiner found no limitation of 
motion attributable to functional impairment.  Thus the 
veteran could not be awarded an evaluation in excess of 10 
percent on the basis of 38 C.F.R. §§ 4.40, or 4.45.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the June 1997 statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran's assertion that his disability limits 
his amount of employment, could be construed as a claim for 
extra-schedular rating.  The Board notes initially that his 
disability has not required any periods of recent 
hospitalization or even outpatient treatment.  Accordingly, 
it cannot be concluded that consideration of an extra-
schedular evaluation is warranted on the basis of the need 
for frequent periods of hospitalization.

The veteran's July 1999, statement can be construed as saying 
that his disability causes marked interference with 
employment.  However, he asserts that such interference is 
the result of symptoms which examinations have demonstrated 
are not present-inability to walk, swelling, and pain on 
manipulation.  In the absence of such symptoms, the need for 
treatment or medication, and the characterization of his 
disability as at most moderate; the Board concludes that 
marked interference with employment has not been shown, and 
referral for consideration of an extra-schedular evaluation 
is not warranted.

The Board does not find that the evidence is in equipoise, so 
as to give rise to reasonable doubt, and ultimately concludes 
that the claim for an increased rating for bilateral pes 
planus must be denied.


ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

